Per Curiam.

The direction of the Court of Common Pleas, upon the facts, was unquestionably right. The payment of a highway tax for the requisite number of years, coupled with the prescribed term of residence, is sufficient to give a settlement, within the 12th rule. That rule requires the payment for five years of such taxes only as shall be assessed. The case cited from New York does not apply. The statute of that state requires that the party shall have paid “ his share towards the public taxes of such city or town,” &c.

Judgment for the defendants on the verdict.